GUERNSEY, J.,
concurring in part and dissenting in part:
I dissent from so much of the majority opinion and judgment as would permit the trial court to reconsider and reimpose the sentence for the crime of aggravated robbery with possible changes in its limits. The sentence for that crime pronounced in open court was a valid sentence within statutory limits, and, in my view, once pronounced in open court could not be changed. See State v. Butler (1974), 44 Ohio App. 2d 177, motion to certify overruled March 28, 1975. See also State v. Boyd (1972), 30 Ohio St. 2d 64. The only error involved as to that sentence was its memorialization in the court's journal entry, which error may be corrected by correction of the journal entry. I know of no authority for setting aside and reconsidering a valid sentence for one crime by reason of the invalidity of the sentence pronounced for another. I concur in so much of the opinion and judgment otherwise
J. THOMAS GUERNSEY, J., retired, of the Third Appellate District, was assigned to active duty pursuant to Section 6(C), Article IV, Ohio Constitution.